In a proceeding pursuant to CPLR 7511 (b) (1) (i) to vacate an arbitrator’s award on the ground of alleged fraud made in conjunction with a claim brought against an automobile insurer, the petitioner appeals from an order of the Supreme Court, Nassau County (Kelly, J.), dated December 10, 1984, which denied its application, confirmed the arbitrator’s award, and granted the respondents leave to enter a judgment against the petitioner for the amount of the award plus interest.
Order affirmed, with costs.
There is no ground for vacatur based on a mere suspicion of fraud. Lazer, J. P., Bracken, Weinstein and Fiber, JJ., concur.